DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set 

forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this 

application is eligible for continued examination under 37 CFR 1.114, and the fee set 

forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 

has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 

03/11/2021 has been entered. 

	Information Disclosure Statement
2.	The information disclosure statement submitted on March 11th, 2021 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
	In view of the amended claims and further search, claims 1-14 are allowed.

	The following is an Examiner’s statement of reasons for allowance: 
Claims 1-14 are allowed in view of the updated search, Applicant’s amendment, and accompanying remarks as set forth on pages 7 and 8 of Applicant’s remarks filed on March 11th, 2021.
			           	Conclusion

7693.  The examiner can normally be reached on Monday-Thursday, 8AM-4PM.
	If attempts to reach the examiner by telephone are unsuccessful, the

examiner’s supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The

fax phone number for the organization where this application or proceeding is

assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642